Title: To George Washington from Moses Hazen, 20 January 1783
From: Hazen, Moses
To: Washington, George


                        
                            Sir
                            Pompton, 20th January 1783
                        
                        Your Excellency will perceive by a Return of the Regiment of this Day’s Date that we have Thirty Men on
                            Furlough, which is more than the Regiment is intitled to by the late General Orders respecting Furloughs; these Men
                            however are mostly in the State of Pennsylvania, and were all indulged with leave of Absence before the Regiment marched
                            from Lancaster: Two Officers were left to collect them together, and recruit for the Regiment. They will in the next
                            Return most probably be considered as on Command under those Officers—deserted or joined the Regiment—as Information or
                            Advice may justify.
                        We have a Number of very worthy Characters amongst the Non-commissioned Officers and Soldiers belonging to
                            the States of Massachusetts, Connecticut, New-York and New-Jersey, who, from the Situation of the Regiment the last
                            Winter, had not any of them an Opportunity of visiting their Families or Friends; some of them are Men of good
                            Connections, and have Business of Importance to settle—and have been soliciting leave of Absence for the Purposes herein
                            mentioned.
                        If those Motives—the Establishment of the Regiment—or its present Strength, will justify your Excellency in
                            making an Exception in this Case to the general Rule, I have to beg the Favour of it, and that your Excellency will permit
                            me to grant a few more Furloughs on very necessary and pressing Occasions.
                        I have attended very closely to your Excellency’s Directions by endeavouring to intercept the illicit Trade
                            carried on with the Enemy at New-York without Success, until a few Days since, when a Subaltern and twenty Men ventured
                            within the Enemy’s Lines, and in the Middle of the Day apprehended a Lieutenant Baldwin and five reputable Inhabitants of
                            Newark going in Arms to the Enemy with Money, some Provisions, Bills of Exchange, large Packets of Letters, &c.
                            They were taken up at Pamarepa, four Miles below Paulis-Hook; are in Goal at this Place; they will have a hearing next
                            Monday—and I find that great Interest will be made to save them from the Gallows. I have the Honour to be, Your
                            Excellency’s most obedient And very humble Servant,
                        
                            Moses Hazen
                        
                    